Notice of Pre-AIA  or AIA  Status
The present application, filed after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10866440 B1.  Although the claims at issue are not identical, they are not patentably distinct from each other because each pending claim listed above is anticipated by at least one of the patented claims listed above.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

Claims 1, 3, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0124883 A1.
Claim 1:  '883 discloses an optical modulator, comprising (see mainly fig. 33B): 
a waveguide, wherein the waveguide comprises an electrical coupling portion (rightmost "electrode region" 3), a slab portion (leftmost pair of steps in rightmost "transition region" 2), and an optical coupling portion 1, the slab portion is sandwiched between the electrical coupling portion and the optical coupling portion, the slab portion has at least two sub-portions (the leftmost pair of steps identified above) having different heights, and a maximum height of the slab portion is smaller than a height of the electrical coupling portion.  It is noted that claim 1 does not require the slab portion to be in direct contact with the electrical coupling portion.
'883 does not disclose any sort of substrate and thus does not disclose a dielectric layer on which the waveguide is disposed.  It was well known in the art before the filing of the parent application to form waveguides on substrates.  A skilled person could have done so with the '883 waveguide and the results would have been predictable.  Thus it would have been obvious to a skilled person before the effective filing date 
Claim 3:  A doping concentration of the electrical coupling portion (P++) is greater than a doping concentration of the slab portion (P+), and the doping concentration of the slab portion is greater than a doping concentration of the optical coupling portion (P).
Claim 7:  The height of the electrical coupling portion 3 is equal to a height of the optical coupling portion 1.

Allowable Subject Matter
Claims 11-20 would be allowable if the double patenting rejection is overcome.  Claims 2, 4-6, and 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and applicable intervening claims and if the double patenting rejection is overcome.

Contact Information
Examiner:  571-272-2360
Examiner's direct supervisor:  571-272-2397
Official correspondence by fax:  571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  See http://portal.uspto.gov/external/portal for more information about the PAIR system.  Questions regarding access to the Private PAIR system may be directed to the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Michael Stahl/Primary Examiner, Art Unit 2874